Citation Nr: 1412653	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-39 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as a result of service-connected disability.

2.  Entitlement to an initial rating in excess of 10 percent for traumatic quadriceps rupture of the right knee with degenerative joint disease 

3.  Entitlement to an initial rating in excess of 10 percent for laxity of the right knee as a residual of traumatic quadriceps rupture of the right knee.

4.  Entitlement to an increased rating for bilateral pes planus, currently rated as 10 percent disabling.

5.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a left knee disability, to include as a result of service-connected disability.

6.  Entitlement to service connection for a left knee disability, to include as a result of service-connected disability, on a de novo basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 1990.  

The instant matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

On August 24, 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the record.  After the hearing, the Veteran submitted additional evidence, accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  

The decision below addresses the Veteran's claim to "reopen" his previously denied claim of service connection for a left knee disability.  The remaining issues, as well as the underlying claim of service connection for a left knee disability, are addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  By a March 2005 rating decision, the RO denied a claim of service connection for a left knee disability; the Veteran did not perfect an appeal as to that denial.

2.  Evidence received since the RO's March 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disability and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted to reopen a claim of service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed for VA disability compensation for a bilateral knee disability in September 2004.  In a March 2005 rating decision, the RO, among other things, denied service connection for a left knee disability upon finding that although the Veteran had complained of knee pain and crepitus, the evidence failed to demonstrate a currently diagnosed left knee disability or suggest that any left knee symptomatology was attributable to an in-service event or injury.

The Veteran timely filed a notice of disagreement (NOD) as to that decision and a statement of the case was issued in February 2006.  However, because the Veteran did not thereafter file a substantive appeal, the March 2005 RO decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  The Board recognizes that additional VA treatment records were received during the appeal period.  However, these records were not new and material in that they did not include treatment for a current left knee disability and merely noted a history of previous left knee treatment in 2003, a fact that was considered in the March 2005 rating decision.  38 C.F.R. § 3.156(b) (2013).  As a result of the finality of the March 2005 RO decision, a claim of service connection for a left knee disability may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2013).  

In the instant case, the Board finds that evidence added to the claims file since the March 2005 RO decision meet the definition of "new and material evidence" as set forth in 38 C.F.R. § 3.156(a), such that the previously denied claim of service connection for a left knee disability will be "reopened."  See 38 C.F.R. § 3.156(a) (defining new and material evidence as existing evidence, not previously submitted to agency decisionmakers, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim).  Specifically, private treatment records dated in January 2011 indicate that an x-ray of the left knee showed minimal medial joint compartment narrowing.  Additionally, private records dated in March 2011 contain the report of a magnetic resonance imaging scan that revealed evidence of an old medial collateral ligament injury and note the clinician's assessment that the Veteran appeared to have patellar tendinosis.  The clinician also stated that he believed that one knee does affect the other, but that he had cautioned the Veteran that there are multiple factors playing into his knee pain.

The Board finds that evidence suggestive of a diagnosed left knee disability and containing an indication that the Veteran's service-connected right knee disability contributes, at least in part, to his left knee symptomatology is new evidence, as it was not previously of record when the prior decision was made.  That is, the previous evidence failed to demonstrate a diagnosed left knee disability or indicate a link between the Veteran's left knee symptoms and a service-connected disability.  Further, it is material because, although not dispositive of the claim, it relates to an unestablished fact necessary to substantiate the claim of service connection and/or raises a new theory of entitlement and the evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118, 124 (2010) (Lance, J. concurring) (stating that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and that determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement); Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires, among other things, evidence of a current disability); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (allowing for service connection for a disability caused or aggravated by a service-connected disability).  Accordingly, the claim of service connection for a left knee disability is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened; to that limited extent, the appeal is granted.


REMAND

Regarding the Veteran's "reopened" claim of service connection for a left knee disability, the Board notes that the Veteran has not been afforded a VA examination in connection with that claim.  As the evidence currently of record suggests that the Veteran has a diagnosed left knee disability and that his service-connected right knee disabilities may affect his left knee, the Board finds that the "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (discussing when duty to provide a medical examination is triggered).

The Board finds that the Veteran's claim of service connection for hypertension must also be remanded for a VA examination.  In this regard, the Board notes that the Veteran is not claiming that his hypertension had its onset in, or is directly related to, service.  Rather, it is the Veteran's contention that his service-connected disabilities have limited his ability to engage in physical activity, which in turn, resulted in weight gain and the development of hypertension.   The Veteran has also alleged that his physician advised him that his hypertension was attributable to weight gain.

A review of the record shows that the Veteran has been diagnosed as having hypertension.  The Veteran has also been found to be grossly obese and in January 2005, it was noted that he was unable to participate in any sport activities and that his foot pain prohibited him from walking long distances.  At that time, his weight was 305 pounds; records dated in August 2011 note his weight to be 335 lbs.  Given this evidence, and in light of the fact that no medical professional has addressed the etiology of the Veteran's hypertension, the Board finds it necessary to obtain a medical examination and opinion in connection with the claim of service connection for hypertension, as the evidence of record is insufficient to render a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim"); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Regarding the Veteran's claims for ratings greater than those currently assigned for the Veteran's bilateral pes planus and traumatic quadriceps rupture of the right knee with degenerative joint disease and residual laxity, the Board notes that the last VA compensation examinations addressing those disabilities were in September 2007 and March 2008.  During his August 2011 hearing, the Veteran alleged that his disabilities had increased in severity since those examinations were conducted, stating that his right knee motion is more limited and his knee now gives way.  He also indicated that his feet swell and that he has developed calluses.  The record also shows that the Veteran underwent a right knee partial medial meniscectomy and chondroplasty of the patella and trochlea in August 2011 

Here, in consideration of the statements made by the Veteran and the fact that the Veteran has had surgery on his right knee since he was last examined, the Board finds that a remand is necessary for the Veteran to be scheduled for additional VA examinations to determine the current severity of his service-connected pes planus and right knee disabilities, as it appears that the Veteran has experienced an increase in the severity of his associated symptomatology since the September 2007 and March 2008 VA examinations and/or that his right knee disability may have undergone a material change due to surgery.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2013) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  Examinations are also necessary given that more than five years have passed since the most recent compensation examinations were conducted.  The evidence has become stale, at least as it pertains to the current level of disability.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should send to the Veteran a new notice letter informing him specifically of the information and evidence necessary to substantiate his claim of service connection for hypertension on a secondary basis.  

2.  The AOJ should ensure that all relevant VA treatment records dated since March 2010 are associated with the claims folder.

3.  The AOJ should schedule the Veteran for an orthopedic examination of both knees.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the onset and continuity of left knee symptomatology and with regard to the progression of his service-connected right knee disability.  A complete assessment of the severity of the right knee disability should be provided.  All appropriate tests and studies, to include x-rays, should be performed and all clinical findings should be reported in detail.  The results of any testing must be included in the examination report.  

The examiner should be requested to include the following findings in the examination report:

a) identify all chronic orthopedic manifestations of the Veteran's service-connected right knee disabilities and include range-of-motion findings.  The examiner should indicate whether there is recurrent subluxation or lateral instability, and whether these latter problems cause "slight," "moderate," or "severe" disability.

b) state whether the Veteran's service-connected right knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain. 

c) provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, and fatigability.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  This should be done for both loss of extension and loss of flexion.

d) take a detailed history regarding the Veteran's employment and education and provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected right knee disability, alone or in combination with other service-connected disabilities.

e)  identify all diagnosed disabilities of the left knee.  As to any diagnosed left knee disorder, provide an opinion as to whether it is at least as likely as not, i.e. 50 percent probability or greater, that any such diagnosed disability had its onset in or is otherwise attributable to the Veteran's active military service.  An opinion should also be provided as to whether it is at least as likely as not that the Veteran's service-connected right knee disabilities or other service-connected disabilities have caused or aggravated (permanently increased in severity beyond the natural progression) any diagnosed disability of the Veteran's left knee.  If the examiner finds that a service-connected disability has aggravated a left knee disability, the baseline severity of the left knee disability prior to aggravation should be identified. 

A full and complete rationale for all opinions expressed is required.  Regardless of whether the examiner's opinions are favorable or negative, he/she must provide support for all opinions rendered that includes reference to lay or medical evidence contained in the claims file, if appropriate, or to known medical principles relied upon in forming his opinion.  

4.  Schedule the Veteran for a VA examination in connection with his claim of service connection for hypertension.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.

The examiner is then asked to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities have caused or aggravated (permanently increased in severity beyond natural progression) the Veteran's hypertension.  The examiner is requested to consider the Veteran's theory of service connection in this regard and set forth medical reasons to accept or reject the Veteran's allegation that his hypertension is due to his service-connected disabilities in that those disabilities have limited his ability to engage in physical activity, which in turn, resulted in weight gain and the development of hypertension.

A full and complete rationale for all opinions expressed is required.  Regardless of whether the examiner's opinions are favorable or negative, he/she must provide support for all opinions rendered that includes reference to lay or medical evidence contained in the claims file, if appropriate, or to known medical principles relied upon in forming his opinion.  

5.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected bilateral pes planus.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral foot disability under the rating criteria.  In particular, the examiner should indicate whether the Veteran has moderate bilateral or unilateral flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet; or, whether the Veteran has severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The examiner should also state whether the Veteran has pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

In addition, the examiner should indicate whether the Veteran's disability could be characterized as moderate, moderately severe, or severe, or whether it results in the actual loss of use of either foot.

The examiner should further indicate whether the Veteran has had weak foot, hammertoes, hallux valgus, hallux rigidus, claw foot, and/or any other symptomatology affecting the foot.  If so, the examiner should indicate whether any such findings are a manifestation of or related to the service-connected bilateral pes planus and provide the necessary findings to evaluate the criteria under the rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner should also take a detailed history regarding the Veteran's employment and education and provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected bilateral pes planus, alone or in combination with other service-connected disabilities.

6.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented herein.  If any examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  If any report is insufficient, it must be returned to the examiner/reviewer for necessary corrective action, as appropriate. 

7.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should re-adjudicate de novo, based upon consideration of all evidence associated with the record since the last supplemental statement of the case (SSOC), the issues of entitlement to service connection for a left knee disability and hypertension, to include as secondary to a service-connected disability; the initial ratings in excess of 10 percent each for traumatic quadriceps rupture of the right knee with degenerative joint disease and residual laxity, and entitlement to a rating greater than 10 percent for bilateral pes planus.  The AOJ should also consider whether the issue of entitlement to a total rating based upon individual unemployability (TDIU) has been raised by the record and, if so, whether a rating of TDIU is warranted, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's increased rating claim.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished an SSOC and afforded the appropriate time period for response before the case is returned to the Board.

No action is required of the Veteran until he is notified by the AOJ.  However, he is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


